McMurray, Presiding Judge.
On September 30, 1983, the plaintiff purchased a new Dodge Omni automobile manufactured by defendant Chrysler Corporation. In connection with the purchase of the automobile, plaintiff also purchased an “ ‘added coverage’ Protection Plan” (“the plan”), a service contract between plaintiff and defendant, which supplemented the standard warranty coverage on the automobile for a period of five years or 50,000 miles, whichever came first. Plaintiff paid the automobile dealer $699 for the plan. The dealership paid defendant $89 for the plan and retained $610 profit from the sale of the plan.
The plan contains the following cancellation provision: “This contract may be cancelled by the original purchaser giving written notice to the Chrysler Service Contract Center. During the first 60 days after purchase of the contract, the full amount paid to the selling dealer will be refunded. Thereafter, a refund will be made from the amount received by Chrysler for the contract less a pro-rata adjustment for the elapsed contract months or odometer miles since the original in service date of the vehicle, whichever is greater, and less a $25 administration charge . . .”
On July 9, 1984, plaintiff wrote Chrysler requesting cancellation of the plan. At that time, the mileage on plaintiff’s automobile was *22026,568. Chrysler tendered a refund of $16.71 which represented a properly calculated refund based upon the $89 payment Chrysler had received from the dealership.
Plaintiff filed this action alleging that she was entitled to receive a refund in an amount calculated from the full amount paid to the dealer for the plan. The complaint also contained class action allegations on behalf of all persons who within the preceding four years had purchased service contracts containing similar provisions to those in plaintiff’s contract and who, upon cancelling the contract, had not received a refund based upon the full amount paid for the contract.
The trial court denied plaintiff’s motion for class certification and granted summary judgment in favor of plaintiff in the amount of $699. The judgment in favor of plaintiff for the full amount she paid for the plan is based upon defendant having conceded that under the circumstances of the case sub judice plaintiff is entitled to the full amount she paid. This concession is apparently predicated upon an attempt by plaintiff to orally cancel the plan three days after its purchase.
Plaintiff appeals enumerating as error the trial court’s construction of the service contract and the denial of her motion for class certification. Defendant cross-appeals enumerating as error the trial court’s denial of its motion for transfer of venue. Held:
1. The trial court concluded that defendant satisfied the cancellation provisions of the plan as a matter of law by attempting to refund to plaintiff the appropriate refund based on the amount received by the defendant for the contract ($89). Plaintiff contends that the trial court erred in reaching this conclusion and that the language of the cancellation clause of the plan quoted above should be interpreted as indicating that the purchaser would receive a refund based on the amount the purchaser paid for the contract.
The language of the cancellation clause at issue is plain and unambiguous. Where the language of a contract is plain and unambiguous, it must be afforded its literal meaning. Sentry Engineering &c. v. American Olean Tile Co., 172 Ga. App. 769, 770 (1) (324 SE2d 591); Georgia Farm &c Ins. Co. v. Ray, 148 Ga. App. 85, 86 (251 SE2d 34); R. S. Helms, Inc. v. GST Dev. Co., 135 Ga. App. 845, 848 (219 SE2d 458). The language at issue clearly states that the refund upon cancellation of the plan will be calculated from the amount “received by [defendant] Chrysler.”
We do not find any ambiguity arising from the division of the proceeds of the sale of the contract between defendant and its dealer and reject plaintiff’s argument that such a division of the proceeds is either “secret” or foreign to commercial expectations. Our capitalistic economic system is driven by the profit motive and consequently, we expect that the prices set for the retail sale of goods and services will *221exceed the cost of those goods and services to the dealer. This enumeration of error is without merit.
2. In view of our holding in Division 1, plaintiffs remaining enumeration of error and defendant’s cross-appeal are moot.

Judgments affirmed.


Carley, J., concurs. Pope, J., concurs specially.